            Case 3:17-cv-00515-HDM-CLB Document 58 Filed 04/22/21 Page 1 of 2




 1
                               UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3

 4    MARCO GUZMAN,                                  Case No. 3:17-cv-00515-HDM-CLB
 5         Petitioner,
                                                     ORDER
 6            v.
 7
      ATTORNEY GENERAL, et al.,
 8
           Respondents.
 9

10

11           In this habeas corpus action, the respondents were due to respond to Petitioner
12   Marco Guzman’s third amended petition for writ of habeas corpus by April 19, 2021.
13   See Order entered January 19, 2021 (ECF No. 54).
14           On April 19, 2021, Respondents filed a motion for extension of time (ECF No.
15   57), requesting a 45-day extension, to June 3, 2021. Respondents’ counsel states that
16   the extension of time is necessary because of her obligations in other cases. Petitioner,
17   represented by appointed counsel, does not oppose the motion for extension of time.
18   The Court finds that Respondents’ motion for extension of time is made in good faith
19   and not solely for the purpose of delay, and there is good cause for the extension of
20   time requested.
21           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
22   Time (ECF No. 57) is GRANTED. Respondents will have until and including June 3,
23   2021, to respond to the third amended petition for writ of habeas corpus.
24   ///
25   ///
26   ///
27

28
                                                 1
           Case 3:17-cv-00515-HDM-CLB Document 58 Filed 04/22/21 Page 2 of 2




 1             IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 2   proceedings set forth in the order entered January 19, 2021 (ECF No. 54) will remain in

 3   effect.

 4

 5             DATED THIS 22nd day of April, 2021.
 6

 7
                                               HOWARD D. MCKIBBEN,
 8                                             UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
